DETAILED ACTION
Status of Application
Claims 1-23 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 13, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 20180274974 A1).
Regarding claim 1, Wang teaches an ambient light sensing method of an electronic device, said electronic device comprising an organic light-emitting diode 
said ambient light sensor disposed under a first pixel of said plurality of pixels, said ambient light sensing method comprising following steps:  (Fig 2: ambient light sensor under display pixels)
sensing light by said ambient light sensor in a first sensing interval to generate a first sensing value, wherein said first sensing interval comprises a first period and a second period, and said first pixel has a first brightness in said first period and has a second brightness in said second period; (Para 93-95.  t1-t3 is the first sensing interval and t1-t2 is the first period, and t2-t3 is the second period. T1-t2 is the first luminance and then t2-t3 is the luminance below threshold)
sensing light by said ambient light sensor in a second sensing interval to generate a second sensing value, wherein said second sensing interval and said first sensing interval have an identical time length, and said first pixel has said second brightness in said second sensing interval; (Para 93-95, 103.  t1-t3 is the first sensing interval and t1-t2 is the first period, and t2-t3 is the second period. T1-t2 is the first luminance and then t2-t3 is the luminance below threshold.  So t1-2 and t2-t3 is repeated again for sensing ambient light the second time to from the second sensing interval)
and acquiring an ambient light intensity according to said first sensing value and said second sensing value; (Para 93-95.  So ambient light intensity is based on first and second time ambient light sensing to adjust the display brightness)


Regarding claim 5, refer to rejection for claim 2 as the OLED would inherently has array of pixel with rows and columns.

Regarding claim 9, refer to rejection for claim 1. 

Regarding claim 13, refer to rejection for claim 1.

Regarding claim 17, refer to rejection for claim 1.

Regarding claim 20, refer to rejection for claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 10-11, 14-15, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180274974 A1), further in view of Callway et al. (US 20200219464 A1).
Regarding claim 2, Wang already teaches the ambient light sensing method according to claim 1, 
However Wang does not teach wherein said first period is whole or a portion of a blanking period, and said blanking period is used to update display information of said first pixel.
However Callway teaches wherein said first period is whole or a portion of a blanking period, and said blanking period is used to update display information of said first pixel. (Para 36.  Vertical blanking interval)


Regarding claim 3, refer to rejection as an image frame begins with vertical blanking period.

Regarding claim 10, refer to rejection for claim 2.

Regarding claim 11, refer to rejection for claim 3.

Regarding claim 14, refer to rejection for claim 2.

Regarding claim 15, refer to rejection for claim 3.

Regarding claim 21, refer to rejection for claim 2.

Regarding claim 22, refer to rejection for claim 23.

Claims 4, 8, 12, 16, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180274974 A1), further in view of Verbecure et al. (US 20150348509 A1)
Regarding claim 4, Wang already teaches the ambient light sensing method according to claim 1, 
However Wang does not teach further comprising following steps: counting time of a frame of said OLED display according to a first operating frequency generated by an oscillator, to generate a count value; determining a preset value according to a frame rate of said OLED display; and calibrating said oscillator according to said count value and said preset value to generate a second operating frequency. 
However Verbeure teaches counting time of a frame of said OLED display according to a first operating frequency generated by an oscillator, to generate a count value; determining a preset value according to a frame rate of said OLED display; and calibrating said oscillator according to said count value and said preset value to generate a second operating frequency.  (Para 5, 8. please note that the display circuity and the GPU would inherently have oscillating circuitries to generate different timing signals and frequencies which means it knows the current frequencies to generate the frame rate needed which is the count value and the current frame rate which is the preset value and then adjust the display frame rate accordingly).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Wang with Verbeure to teach counting time of a frame of said OLED display according to a first operating frequency generated by an oscillator, to generate a count value; determining a preset value according to a 

Regarding claims 8, 12, 16, 19 and 23, refer to rejection for claim 4.

Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20180274974 A1), further in view of  Reynolds et al. (US 20180143727 A1)
Regarding claim 6, Wang already teaches the ambient light sensing method according to claim 5,
However Wang does not wherein each said pixel row updates display information in a blanking period, said blanking period is shorter than said first sensing interval, there is a first time gap between beginning points of said blanking period of two adjacent pixel rows of said plurality of pixel rows, and each said pixel row has a first brightness in said blanking period and a second brightness in a non-blanking period. (Para 47. Horizontal blanking interval.  Time gap is the row display period)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Wang with Reynolds to teach wherein each said pixel row updates display information in a blanking period, said blanking period is shorter than said first sensing interval, there is a first time gap between beginning points of said blanking period of two adjacent pixel rows of said plurality of pixel rows, and each said pixel row has a first brightness in said blanking period and a 

Regarding claim 7, Wang and Reynolds already teach the ambient light sensing method according to claim 6, 
And Reynolds further teaches wherein a beginning point of said first sensing interval is a beginning point of said blanking period of a last one of said plurality of pixel rows. (Para 47.  Each horizontal blanking interval is a beginning point)

Regarding claims 18, refer to rejection for claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626